The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-14-2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-11, 14, 21, 22, and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmid (US 5985067) in view of Kanai (US 4960734) in view of Kessler (US 20050016969) in view of Inoue (US 20040151925).
claims 4, 5, and 21) and adding modifiers which will react with the ceramic powder during sintering in order to aid sintering or control grain size (functional powder) such as iron oxide (Fe2O3) to control the conductivity of the material (col 6, lines 32-40).  The composition is molded into a desired strip shape and typically heated to a temperature of 1620oC to perform the sintering that the functional powder aids (col 7, lines 43-66).  The sintered composition is a composite structure of the composite oxide of M and E and it is then metallized using suitable techniques, such as by electroplating, which is a chemically plating a metal layer onto the surface (in a predetermined region) of the ceramic substrate. (col 8, lines 11-20).
Schmid teaches that the concentration of the functional powder(s) is a result effective variable to affect the degree of function they provide to the ceramic, such as the resulting conductivity of the ceramic(col 6, lines 32-44).
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose values within the instantly claimed ranges of 70-99.998wt% ceramic powder" or “0.005 to 2wt% percent of the functional powder with the remaining ceramic powder being within the range of 98wt% to 99.995 wt%” (claims 7-8) through process optimization to control conductivity, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  
Such weight ratios can be considered to result in a composite structure dispersed in the ceramic substrate because it is a composite structure of the functional material powder that has been dispersed in the matrix of the ceramic substrate and reacted with the ceramic powder by sintering them together (it is readily apparent they will bond together, which will form a composite structure of the different powders and their compositions).   Additionally, at least because the amount of ceramic powder is relatively large enough to create a matrix that the functional powder will reside in (rather than the other way around), the functional powder structure will reside in the ceramic powder matrix.  Additionally, applicant has claimed these ratios as useful for this purpose, so these weight ratios should read upon it.
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Regarding the requirement that the sintering occur under a mechanical pressure of 20-200MPa, Schmid sinters its ceramics, but it does not specifically teach placing them under pressure when doing so.
Kanai is also directed towards processes that include sintering ceramic composites (abstract) which are useful for electronics applications (col 1, lines 18-50).  However it further teaches that sintering can be performed with or without applying pressure (col 12, lines 24-31), but that by applying pressure to the ceramic during sintering, the density of the final product can be desirably increased.  It exemplifies using pressures between 5 and 50MPa for its ceramic (which overlaps with applicant’s claimed range), and further teaches that the pressure is a result effective variable, where if the pressure is too low, the density of the ceramic can be unsatisfactory while if it is too high, fewer kinds of dies (the apparatus) used for the pressing becomes more limited (col 12, lines 40-60).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to sinter the ceramic compositions of Schmid under mechanical pressure, since it is a known technique for electronic ceramics, in order to improve the density of the ceramic material.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “20MPa to 200 MPa” through process optimization, for an acceptable density and the available dies, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Schmid does not teach irradiating the surfaces to be coated.
Kessler is also directed towards a method for selectively metallizing the surface of a ceramic substrate (abstract).  It likewise mixing powders of the components of the ceramic composition together, molding (pressing) them and sintering them together to obtain a ceramic substrate [0053].  It likewise teaches that it is normal to etch the surface of the ceramic in order to roughen it and thus improve the adhesion of the metallization layer to it [0004].  It teaches that etching the substrate surface is one known way to roughen the surface, but that laser irradiating the desired coating instead is environmentally friendly and fast [0010].  It further teaches that by using the laser treatment on just the areas where the metallization is required, the metallization can be very easily localized without the use of additional masks [0011-0012].  Where the laser irradiation step creates a region on the ceramic substrate is chemically altered for metallization (chemical plating active region on the surface of the substrate) to enhance the deposition of the metallization (e.g. enhance adhesion) [0068].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further roughening the ceramic substrate surface in the process of Schmid with a laser irradiation step (which is an exposure of the composite structure), in order to improve the adhesion of the subsequent metallization in a manner that is environmentally friendly, fast, and further allows for better localization in the deposition of the subsequently deposited metal layer as well as creating a chemical plating active region. 
Kessler teaches effective depth variations (vertical extent of roughness) produced by the laser treatment is typically 0.1-10 microns [0016], anticipating applicant's range.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the etched regions (active region) recessed 0.1-10 microns from the upper surface of the non-irradiated portions of the ceramic substrate because Kessler 
Schmid teaches adding iron oxide, so that the sintering can be made more easily, but it does not teach adding it in the form of iron metal.
 	Inoue is also directed towards forming ternary (and greater) ceramics by sintering component powders together [0011], which are then metallized [0087-0088].  However, Inoue further teaches that the component powders can each be presented either as oxide or as a metallic powder [0052], Inoue teaches that if a metal powder is used, the sintering is performed in an oxygen or air atmosphere, in order to oxidize the metal component powder [0054].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to provide the functional powder in the form of a simple substance of M (metallic powder of Fe) and sinter it under an atmosphere including at least some oxygen or air in order to form the desired oxide ceramic, since it was known and taught to be a suitable alternative method to form such sintered ceramic substrates and doing so would produce no more than predictable results (claims 1, 2, 9, 14, 24, and 26).
Claim 10: In order to structure the substrate (for metallization) Kessler teaches using a laser beam to irradiate the substrate [0009-0010].
Claim 11: Kessler exemplifies using: a 600nm wavelength laser [0055], with a power between 80 and 200 W [0057], with a frequency of 5-20kHz [0056], and scanning the beam with a spacing of 0.1-2mm in order to remove waviness from the substrate [0063].  Kessler further teaches controlling the rate at which the surface is irradiated, but only exemplifies ranges of area per second being irradiated by the laser, rather than the linear velocity that the beam is scanned at [0058].  However, it further teaches that the velocity (slowness) of the scanning of the laser beam and the fill spacing between the raster lines (more closely adjacent raster lines) of the laser beam are result effective variables controlled to reduce vertical deviations in the shape of the substrate (elsewhere called waviness)[0026-0027].
(claim 11).
Claims 22 and 25:  Schmid teaches that the ceramic can not only comprise Al2O3, as discussed above, but further comprise silicon dioxide (which is an oxide of silicon, claim 25, col 7, lines 12-47) 
Kessler teaches effective depth variations (vertical extent of roughness) produced by the laser treatment is typically 0.1-10 microns [0016], anticipating applicant's range.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the etched regions (active region) recessed 0.1-10 microns from the upper surface of the non-irradiated portions of the ceramic substrate because Kessler taught those were appropriate in order to properly activate the surface for chemical plating and doing so would produce no more than predictable results (claim 22). 
Claims 1, 3-5, 7, 8, 10, 11, 21, 22, 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmid (US 5985067) in view of Kanai (US 4960734)  in view of Kessler (US 20050016969) in view of Lee (US 6641939).
Schmid is directed towards a process for metallizing the surface of ceramic substrates by deposition of metallization strips onto their surfaces(abstract).  It teaches doing so by a process that comprises uniformly dispersing by milling ceramic powder, such as a composition comprising alumina material (which includes an oxide of aluminum, Al2O3, claims 4, 5, and 21) and adding modifiers which will react with the ceramic powder during sintering in order to aid sintering or control grain size (functional powder) such as iron oxide (Fe2O3) to control the conductivity of the material (col 6, lines 32-40).  The composition is molded into a desired strip 
Schmid teaches that the concentration of the functional powder(s) is a result effective variable to affect the degree of function they provide to the ceramic, such as the resulting conductivity of the ceramic (col 6, lines 32-44).
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose values within the instantly claimed ranges of 70-99.998wt% ceramic powder" or “0.005 to 2wt% percent of the functional powder with the remaining ceramic powder being within the range of 98wt% to 99.995 wt%” (claims 7-8) through process optimization to control conductivity, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  Such weight ratios can be considered to result in a composite structure dispersed in the ceramic substrate because it is a composite structure of the functional material powder that has been dispersed in the matrix of the ceramic substrate and reacted with the ceramic powder by sintering them together (it is readily apparent they will bond together, which will form a composite structure of the different powders and their compositions).   Additionally, at least because the amount of ceramic powder is relatively large enough to create a matrix that the functional powder will reside in (rather than the other way around), the functional powder structure will reside in the ceramic powder matrix.  Additionally, applicant has claimed these ratios as useful for this purpose, so these weight ratios should read upon it.

Regarding the requirement that the sintering occur under a mechanical pressure of 20-200MPa, Schmid sinters its ceramics, but it does not specifically teach placing them under pressure when doing so.
Kanai is also directed towards processes that include sintering ceramic composites (abstract) which are useful for electronics applications (col 1, lines 18-50).  However it further teaches that sintering can be performed with or without applying pressure (col 12, lines 24-31), but that by applying pressure to the ceramic during sintering, the density of the final product can be desirably increased.  It exemplifies using pressures between 5 and 50MPa for its ceramic (which overlaps with applicant’s claimed range), and further teaches that the pressure is a result effective variable, where if the pressure is too low, the density of the ceramic can be unsatisfactory while if it is too high, fewer kinds of dies (the apparatus) used for the pressing becomes more limited (col 12, lines 40-60).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to sinter the ceramic compositions of Schmid under mechanical pressure, since it is a known technique for electronic ceramics, in order to improve the density of the ceramic material.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “20MPa to 200 MPa” through process optimization, for an acceptable density and the available dies, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Schmid does not teach irradiating the surfaces to be coated.
Kessler is also directed towards a method for selectively metallizing the surface of a ceramic substrate (abstract).  It likewise mixing powders of the components of the ceramic composition together, molding (pressing) them and sintering them together to obtain a ceramic substrate [0053].  It likewise teaches that it is normal to etch the surface of the ceramic in order to roughen it and thus improve the adhesion of the metallization layer to it [0004].  It teaches that etching the substrate surface is one known way to roughen the surface, but that laser irradiating the desired coating instead is environmentally friendly and fast [0010].  It further teaches that by using the laser treatment on just the areas where the metallization is required, the metallization can be very easily localized without the use of additional masks [0011-0012].  Where the laser irradiation step creates a region on the ceramic substrate is chemically altered for metallization (chemical plating active region on the surface of the substrate) to enhance the deposition of the metallization (e.g. enhance adhesion) [0068].

Kessler teaches effective depth variations (vertical extent of roughness) produced by the laser treatment is typically 0.1-10 microns [0016], anticipating applicant's range.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the etched regions (active region) recessed 0.1-10 microns from the upper surface of the non-irradiated portions of the ceramic substrate because Kessler taught those were appropriate in order to properly activate the surface for chemical plating and doing so would produce no more than predictable results.
Schmid teaches adding dopants to the alumina material in order to tailor the resistivity of the produced ceramic.  While it exemplifies a number of materials, such as chromium oxide (chromia, col 6, lines 32-60) it does not specifically teach using manganese oxide for that purpose.
Lee is also directed towards doping alumina in order to control its resistivity (abstract) and it exemplifies a number of dopants for that purpose, such as, like Schmid, chromium oxide, however it further teaches manganese oxide as a particularly suitable doping material for that purpose (col 3, lines 30-55).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to provide the functional powder in the form of a manganese oxide in order to form the desired oxide ceramic, since it was known and taught to be a particularly suitable alternative dopant material to chromium oxide in order to control the resistivity of the aluminum oxide and doing so would produce no more than predictable results (claims 1, 3, 24, 26, and 27).
Claim 10: In order to structure the substrate (for metallization) Kessler teaches using a laser beam to irradiate the substrate [0009-0010].
Claim 11: Kessler exemplifies using: a 600nm wavelength laser [0055], with a power between 80 and 200 W [0057], with a frequency of 5-20kHz [0056], and scanning the beam with a spacing of 0.1-2mm in order to remove waviness from the substrate [0063].  Kessler further teaches controlling the rate at which the surface is irradiated, but only exemplifies ranges of area per second being irradiated by the laser, rather than the linear velocity that the beam is scanned at [0058].  However, it further teaches that the velocity (slowness) of the scanning of the laser beam and the fill spacing between the raster lines (more closely adjacent raster lines) of the laser beam are result effective variables controlled to reduce vertical deviations in the shape of the substrate (elsewhere called waviness)[0026-0027].
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “a linear velocity of 0.01mm/s to 50000mm/s” and “a fill spacing of 0.01mm to 5mm” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 11).
Claims 22 and 25:  Schmid teaches that the ceramic can not only comprise Al2O3, as discussed above, but further comprise silicon dioxide (which is an oxide of silicon, claim 25, col 7, lines 12-47) 
Kessler teaches effective depth variations (vertical extent of roughness) produced by the laser treatment is typically 0.1-10 microns [0016], anticipating applicant's range.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the etched regions (active region) recessed 0.1-10 microns from the upper surface of the non-irradiated portions of the ceramic substrate because Kessler taught those (claim 22). 
Claims 9 and 14,  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmid (US 5985067) in view of Kanai (US 4960734) in view of Kessler (US 20050016969) in view of Lee (US 6641939) further in view of Inoue (US 20040151925).
Lee teaches adding manganese oxide as the dopant material, but it does not teach adding it in the form of a simple material.
Inoue is also directed towards forming ternary (and greater) ceramics by sintering component powders together [0011], which are then metallized [0087-0088].  However, Inoue further teaches that the component powders can each be presented either as oxide or as a metallic powder [0052], Inoue teaches that if a metal powder is used, the sintering is performed in an oxygen or air atmosphere, in order to oxidize the metal component powder [0054].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to provide the functional powder in the form of a simple substance of M (metallic powder of Mn) and sinter it under an atmosphere including at least some oxygen or air in order to form the desired oxide ceramic, since it was known and taught to be a suitable alternative method to form such sintered ceramic substrates and doing so would produce no more than predictable results (claims 9 and 14).
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmid (US 5985067) in view of Kanai (US 4960734) in view of Kessler (US 20050016969) in view of Inoue (US 20040151925) in view of Yun (US 20040130785).
Kessler teaches that the laser beam irradiation is used to machine the substrate surface, as an alternative to other means of etching the substrate, such as mechanical machining [0010], creating a rougher surface structure pattern that enhances the metallization [0066].  It does not teach using an ion or electron beam instead of a laser beam.

Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “101eV to 106eV” for the ion beam and “101W/cm2 to 1011W/cm2” for the electron beam through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 12 and 13). 
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmid (US 5985067) in view of Kanai (US 4960734)  in view of Kessler (US 20050016969) ) in view of Lee (US 6641939) in view of Yun (US 20040130785).
See the previous discussion of claims 12 and 13 above, now in view of Lee.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmid (US 5985067) in view of Kanai (US 4960734) in view of Kessler (US 20050016969) in view of Inoue (US 20040151925) in view of Visco (US 20100104934).
Schmid does not specifically teach using a chemical plating solution that includes metal ions to metallize the alumina ceramic layer supports.
However, Visco also teaches metallizing alumina ceramic layer supports, but further teaches that they can be metalized via electroless deposition, where the surface of the ceramic 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the metal layer in the process of Schmid on the ceramic surface via electroless deposition where a solution of a metal ion is contacted with the ceramic support and reduced to form the metal layer since it was taught to be a good method to metallize such surfaces and doing so would produce no more than predictable results (claim 23).
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmid (US 5985067) in view of Kanai (US 4960734) in view of Kessler (US 20050016969) in view of Lee (US 6641939) in view of Visco (US 20100104934).
See the previous discussion of claim 23 above, now in view of Lee.
Response to Arguments
Applicant's arguments filed 07-07-2021 have been fully considered but they are not persuasive in view of the amended grounds of rejection necessitated by amendment.
The new claim limitations have been considered above in view of the Kanai reference.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the weight ratio of the powders have been configured to cause sintering to be performed at a lower temperature, better compatibility, increased density, “a high an mechanical performance”[sic], or a lower energy required to convert the composite structures into the chemical plating active centers to effectively reduce the cost) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JOEL G HORNING/Primary Examiner, Art Unit 1712